Per Curiam.
Pertinent legal principles include the following: “Under G.S. 14-54, if a person breaks or enters one of the buildings described therein with intent to commit the crime of larceny, he does so with intent to commit a felony, without reference to whether he is completely frustrated before he accomplishes his felonious intent . . . (H)is criminal conduct is not determinable on the basis of the success of his felonious venture.” (Our italics.) State v. Smith, 266 N.C. 747, 147 S.E. 2d 165; State v. Nichols, 268 N.C. 152, 150 S.E. 2d 21.
Defendant’s motion for judgment as in case of nonsuit was properly overruled. The State’s evidence was amply sufficient to support the verdict. Moreover, defendant’s other assignments do not disclose prejudicial error or present questions of sufficient substance to warrant detailed discussion. Hence, the verdict and judgment will not be disturbed.
No error.